DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 02/04/2021. Claims 1-11 are presently pending and are presented for examination. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a functional unit, which is configured for", and "an assessment unit, which is configured for" in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
As per claim 1
Step 1: The claim is directed to a process as it recites (a computer-implemented method).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim
recites the limitations (determining a deviation), and (determining the deviation). These limitations as drafted are simple processes that under their broadest reasonable interpretations cover the performance of these limitations in the mind or by hand.
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: (1) generic computer components (2) a vehicle environment. 
The recited processor is recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea. Further, the additional elements are applying the abstract ideas in a vehicle environment.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception in a
vehicle environment utilizing generic computer components. The vehicle environment, and generic computer components are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 1 is not patent eligible under 35 U.S.C. § 101.
As per claims 2-7
These method claims further define the abstract ideas of the mental processes illustrated
in claim 1, they do not recite any additional elements or other limitations that transform
the determinations based on the differences between the estimated average travel time and the measured average travel time of the vehicle, and these elements are well-understood, routine and conventional in the art, as indicated in the following rejections under 103.
As per claim 8
Step 1: The claim is directed to an apparatus as it recites (a computer product).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim
recites the limitation (determining the deviation). This limitation as drafted is a simple process that under its broadest reasonable interpretation covers the performance of this limitation in the mind or by hand.
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: (1) generic computer components (2) a vehicle environment. 
The recited processor is recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea. Further, the additional elements are applying the abstract ideas in a vehicle environment.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception in a
vehicle environment utilizing generic computer components. The vehicle environment, and generic computer components are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 8 is not patent eligible under 35 U.S.C. § 101.
As per claim 9
Step 1: The claim is directed to an apparatus as it recites (a system for determining).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim
recites the limitation (determining the deviation). This limitation as drafted is a simple process that under its broadest reasonable interpretation covers the performance of this limitation in the mind or by hand.
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: (1) generic computer components (2) a vehicle environment. 
The recited processor is recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea. Further, the additional elements are applying the abstract ideas in a vehicle environment.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception in a
vehicle environment utilizing generic computer components. The vehicle environment, and generic computer components are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 9 is not patent eligible under 35 U.S.C. § 101.
As per claim 10-11
These apparatus claims further define the abstract ideas of the mental processes illustrated
in claim 9, they do not recite any additional elements or other limitations that transform
the determinations based on the differences between the estimated average travel time and the measured average travel time of the vehicle, and these elements are well-understood, routine and conventional in the art, as indicated in the following rejections under 103.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, et al., CN-105046958-A, and in view of Utilizing Artificial Neural Network in GPS-Equipped Probe Vehicles Data- Based Travel Time Estimation, hereinafter referred to as Guo, and Time Estimation (Translation by EPO).
As per claim 1
Guo discloses [a] computer-implemented method for determining a deviation of an estimated value of an average traveling time of a vehicle for traveling along a section of a route with the vehicle from a measured value of a traveling time taken for traveling along the section of the route with the vehicle or another vehicle, the method comprising the steps of (5)Based on the acquisition point optimization scheme obtained in step 3), calculate the average value of all vehicle instantaneous velocity calculations through the selected collection point section, that is, the time average speed ,Calculate the road segment estimated travel time t*; 6)Accuracy judgment, iteration: comparing the estimated travel time t* of the acquisition point section calculated in step 5) with the measured travel time t, if |1-t*/t|≤5%, the iteration is satisfied if the accuracy requirement is met, Judging accuracy, according to the above calculated calculation of the acquisition point section estimated travel time t* compared with the measured travel time t, if |1-t * /t| ≤ 5%, the accuracy is required to stop iteration; if the accuracy is not met Then continue to join the collection point optimization scheme in the new variance curve (excluding the points that were previously culled) to find the point with the largest variance. – Guo Page 2 Lines 23-25, Page 3 Lines 3-6, and Page 5 Lines 13-16): 
providing a deviation function such that the deviation function includes a quotient from the estimated value of the average traveling time of the vehicle and the measured value of the traveling time taken for a journey through the section of the route with the vehicle or the other vehicle (5)Based on the acquisition point optimization scheme obtained in step 3), calculate the average value of all vehicle instantaneous velocity calculations through the selected collection point section, that is, the time average speed ,Calculate the road segment estimated travel time t*; 6)Accuracy judgment, iteration: comparing the estimated travel time t* of the acquisition point section calculated in step 5) with the measured travel time t, if |1-t*/t|≤5%, the iteration is satisfied if the accuracy requirement is met, Judging accuracy, according to the above calculated calculation of the acquisition point section estimated travel time t* compared with the measured travel time t, if |1-t * /t| ≤ 5%, the accuracy is required to stop iteration; if the accuracy is not met Then continue to join the collection point optimization scheme in the new variance curve (excluding the points that were previously culled) to find the point with the largest variance. – Guo Page 2 Lines 23-25, Page 3 Lines 3-6, and Page 5 Lines 13-16),
determining the deviation of the estimated value of the average traveling time for traveling along the section of the route from the measured value of the traveling time taken for traveling along the section of the route on the basis of a function value of the deviation function for the estimated value of the average traveling time of the vehicle for traveling along the section of the route with the vehicle (5)Based on the acquisition point optimization scheme obtained in step 3), calculate the average value of all vehicle instantaneous velocity calculations through the selected collection point section, that is, the time average speed ,Calculate the road segment estimated travel time t*; 6)Accuracy judgment, iteration: comparing the estimated travel time t* of the acquisition point section calculated in step 5) with the measured travel time t, if |1-t*/t|≤5%, the iteration is satisfied if the accuracy requirement is met, Judging accuracy, according to the above calculated calculation of the acquisition point section estimated travel time t* compared with the measured travel time t, if |1-t * /t| ≤ 5%, the accuracy is required to stop iteration; if the accuracy is not met Then continue to join the collection point optimization scheme in the new variance curve (excluding the points that were previously culled) to find the point with the largest variance. – Guo Page 2 Lines 23-25, Page 3 Lines 3-6, and Page 5 Lines 13-16).
Guo does not specifically disclose wherein the deviation function is minimized in dependence on the estimated value of the average traveling time if the arithmetic mean of measured values of traveling times taken for a number of journeys through the section of the route is entered in the deviation function as the estimated value of the average traveling time, 
if the estimated value of the average traveling time is formed as the multiplication of a constant factor by a function value of a feature vector with at least one attribute that is suitable for an estimate of the average traveling time through the section of the route, the deviation function is minimized in dependence on the constant factor if the arithmetic mean of the quotient from the estimated values of the average traveling times and the measured values of the traveling times taken respectively for a number of journeys through the section of the route gives one.
However, Time Estimation teaches wherein the deviation function is minimized in dependence on the estimated value of the average traveling time if the arithmetic mean of measured values of traveling times taken for a number of journeys through the section of the route is entered in the deviation function as the estimated value of the average traveling time (Furthermore, a weighted summation of the travel time estimation result from various trajectories was calculated to better represent the segment travel time in one time step, Each estimated travel time Tj,k measured from different trajectories (probes) has different influence on the time step averaged segment travel time Tj,average . The time step averaged segment travel time can be obtained through: - Time Estimation Abstract, 4) Weighting, & Section 3 Part D).
if the estimated value of the average traveling time is formed as the multiplication of a constant factor by a function value of a feature vector with at least one attribute that is suitable for an estimate of the average traveling time through the section of the route, the deviation function is minimized in dependence on the constant factor if the arithmetic mean of the quotient from the estimated values of the average traveling times and the measured values of the traveling times taken respectively for a number of journeys through the section of the route gives one (Furthermore, a weighted summation of the travel time estimation result from various trajectories was calculated to better represent the segment travel time in one time step, Each estimated travel time Tj,k measured from different trajectories (probes) has different influence on the time step averaged segment travel time Tj,average . The time step averaged segment travel time can be obtained through: - Time Estimation Abstract, 4) Weighting, & Section 3 Part D).

    PNG
    media_image1.png
    2
    248
    media_image1.png
    Greyscale

Guo discloses a highway traffic information optimization method that calculates and compares the estimated travel times to the measured travel times. Time Estimation teaches a method for training a neural network to better estimate travel times.  
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Guo, a highway traffic information optimization method that calculates and compares the estimated travel times to the measured travel times, with a method for training a neural network to better estimate travel times, as taught by Time Estimation, to better represent the segment travel time, see Time Estimation Section 2 for details.
As per claim 2
Guo does not specifically disclose wherein the deviation function is provided so as to give zero if the estimated values of the average traveling times coincide with the measured values of the traveling times taken for all of the journeys through the section of the route.
However, Time Estimation teaches wherein the deviation function is provided so as to give zero if the estimated values of the average traveling times coincide with the measured values of the traveling times taken for all of the journeys through the section of the route (Furthermore, a weighted summation of the travel time estimation result from various trajectories was calculated to better represent the segment travel time in one time step, Each estimated travel time Tj,k measured from different trajectories (probes) has different influence on the time step averaged segment travel time Tj,average . The time step averaged segment travel time can be obtained through: - Time Estimation Abstract, 4) Weighting, Section 3 Part D).

    PNG
    media_image1.png
    2
    248
    media_image1.png
    Greyscale

Guo discloses a highway traffic information optimization method that calculates and compares the estimated travel times to the measured travel times. Time Estimation teaches a method for training a neural network to better estimate travel times.  
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Guo, a highway traffic information optimization method that calculates and compares the estimated travel times to the measured travel times, with a method for training a neural network to better estimate travel times, as taught by Time Estimation, to better represent the segment travel time, see Time Estimation Section 2 for details.
As per claim 3
Guo does not specifically disclose wherein the deviation function includes the estimated value of the average traveling time and the measured value of the traveling time taken exclusively in the form of the quotient from the estimated value of the average traveling time and the measured value of the traveling time taken.
However, Time Estimation teaches wherein the deviation function includes the estimated value of the average traveling time and the measured value of the traveling time taken exclusively in the form of the quotient from the estimated value of the average traveling time and the measured value of the traveling time taken (Furthermore, a weighted summation of the travel time estimation result from various trajectories was calculated to better represent the segment travel time in one time step, Each estimated travel time Tj,k measured from different trajectories (probes) has different influence on the time step averaged segment travel time Tj,average . The time step averaged segment travel time can be obtained through: - Time Estimation Abstract, 4) Weighting, Section 3 Part D).

    PNG
    media_image1.png
    2
    248
    media_image1.png
    Greyscale

Guo discloses a highway traffic information optimization method that calculates and compares the estimated travel times to the measured travel times. Time Estimation teaches a method for training a neural network to better estimate travel times.  
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Guo, a highway traffic information optimization method that calculates and compares the estimated travel times to the measured travel times, with a method for training a neural network to better estimate travel times, as taught by Time Estimation, to better represent the segment travel time, see Time Estimation Section 2 for details.
As per claim 4
Guo does not specifically disclose wherein the deviation function includes the quotient from the estimated value of the average traveling time and the measured value of the traveling time taken as the quotient of the estimated value of the average traveling time divided by the measured value of the traveling time taken.
However, Time Estimation teaches wherein the deviation function includes the quotient from the estimated value of the average traveling time and the measured value of the traveling time taken as the quotient of the estimated value of the average traveling time divided by the measured value of the traveling time taken (Furthermore, a weighted summation of the travel time estimation result from various trajectories was calculated to better represent the segment travel time in one time step, Each estimated travel time Tj,k measured from different trajectories (probes) has different influence on the time step averaged segment travel time Tj,average . The time step averaged segment travel time can be obtained through: - Time Estimation Abstract, 4) Weighting, Section 3 Part D).

    PNG
    media_image1.png
    2
    248
    media_image1.png
    Greyscale

Guo discloses a highway traffic information optimization method that calculates and compares the estimated travel times to the measured travel times. Time Estimation teaches a method for training a neural network to better estimate travel times.  
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Guo, a highway traffic information optimization method that calculates and compares the estimated travel times to the measured travel times, with a method for training a neural network to better estimate travel times, as taught by Time Estimation, to better represent the segment travel time, see Time Estimation Section 2 for details.
As per claim 5
Guo does not specifically disclose wherein the deviation function is minimized in dependence on the constant factor if the arithmetic mean of the quotient from the estimated value of the average traveling time and the measured value of the traveling time taken, as the arithmetic mean of the quotient of the estimated values of the average traveling time divided by the measured values of the traveling times taken respectively for a number of journeys through the section of the route, gives one.
However, Time Estimation teaches wherein the deviation function is minimized in dependence on the constant factor if the arithmetic mean of the quotient from the estimated value of the average traveling time and the measured value of the traveling time taken, as the arithmetic mean of the quotient of the estimated values of the average traveling time divided by the measured values of the traveling times taken respectively for a number of journeys through the section of the route, gives one (Furthermore, a weighted summation of the travel time estimation result from various trajectories was calculated to better represent the segment travel time in one time step, Each estimated travel time Tj,k measured from different trajectories (probes) has different influence on the time step averaged segment travel time Tj,average . The time step averaged segment travel time can be obtained through: - Time Estimation Abstract, 4) Weighting, Section 3 Part D).

    PNG
    media_image1.png
    2
    248
    media_image1.png
    Greyscale

Guo discloses a highway traffic information optimization method that calculates and compares the estimated travel times to the measured travel times. Time Estimation teaches a method for training a neural network to better estimate travel times.  
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Guo, a highway traffic information optimization method that calculates and compares the estimated travel times to the measured travel times, with a method for training a neural network to better estimate travel times, as taught by Time Estimation, to better represent the segment travel time, see Time Estimation Section 2 for details.
As per claim 7
Guo further discloses wherein over a length of the section of the route, the estimated value of the average traveling time is converted into an estimated value of the average speed and/or the measured value of the traveling time taken is converted into a measured value of the average speed traveled, in order to determine a deviation of the estimated value of the average speed for traveling along the section of the route from the measured value of the average speed traveled for traveling along the section of the route (5)Based on the acquisition point optimization scheme obtained in step 3), calculate the average value of all vehicle instantaneous velocity calculations through the selected collection point section, that is, the time average speed ,Calculate the road segment estimated travel time t*; 6)Accuracy judgment, iteration: comparing the estimated travel time t* of the acquisition point section calculated in step 5) with the measured travel time t, if |1-t*/t|≤5%, the iteration is satisfied if the accuracy requirement is met, Judging accuracy, according to the above calculated calculation of the acquisition point section estimated travel time t* compared with the measured travel time t, if |1-t * /t| ≤ 5%, the accuracy is required to stop iteration; if the accuracy is not met Then continue to join the collection point optimization scheme in the new variance curve (excluding the points that were previously culled) to find the point with the largest variance. – Guo Page 2 Lines 23-25, Page 3 Lines 3-6, and Page 5 Lines 13-16).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, and Time Estimation, and in view of Aicher et al., DE-102008024781-A1, hereinafter referred to as Aicher (Translation by EPO).
As per claim 8
Guo discloses wherein the deviation function is minimized in dependence on the estimated value of the average traveling time if the arithmetic mean of measured values of traveling times taken for a number of journeys through the section of the route is entered in the deviation function as the estimated value of the average traveling time (5)Based on the acquisition point optimization scheme obtained in step 3), calculate the average value of all vehicle instantaneous velocity calculations through the selected collection point section, that is, the time average speed ,Calculate the road segment estimated travel time t*; 6)Accuracy judgment, iteration: comparing the estimated travel time t* of the acquisition point section calculated in step 5) with the measured travel time t, if |1-t*/t|≤5%, the iteration is satisfied if the accuracy requirement is met, Judging accuracy, according to the above calculated calculation of the acquisition point section estimated travel time t* compared with the measured travel time t, if |1-t * /t| ≤ 5%, the accuracy is required to stop iteration; if the accuracy is not met Then continue to join the collection point optimization scheme in the new variance curve (excluding the points that were previously culled) to find the point with the largest variance. – Guo Page 2 Lines 23-25, Page 3 Lines 3-6, and Page 5 Lines 13-16),
determining the deviation of the estimated value of the average traveling time for traveling along the section of the route from the measured value of the traveling time taken for traveling along the section of the route on the basis of a function value of the deviation function for the estimated value of the average traveling time of the vehicle for traveling along the section of the route with the vehicle (5)Based on the acquisition point optimization scheme obtained in step 3), calculate the average value of all vehicle instantaneous velocity calculations through the selected collection point section, that is, the time average speed ,Calculate the road segment estimated travel time t*; 6)Accuracy judgment, iteration: comparing the estimated travel time t* of the acquisition point section calculated in step 5) with the measured travel time t, if |1-t*/t|≤5%, the iteration is satisfied if the accuracy requirement is met, Judging accuracy, according to the above calculated calculation of the acquisition point section estimated travel time t* compared with the measured travel time t, if |1-t * /t| ≤ 5%, the accuracy is required to stop iteration; if the accuracy is not met Then continue to join the collection point optimization scheme in the new variance curve (excluding the points that were previously culled) to find the point with the largest variance. – Guo Page 2 Lines 23-25, Page 3 Lines 3-6, and Page 5 Lines 13-16).
Guo does not specifically disclose [a] computer product comprising a non-transitory computer readable medium having stored thereon program code that, when executed, carries out the acts of:
providing a deviation function such that the deviation function includes a quotient from the estimated value of the average traveling time of the vehicle and the measured value of the traveling time taken for a journey through the section of the route with the vehicle or the other vehicle,
if the estimated value of the average traveling time is formed as the multiplication of a constant factor by a function value of a feature vector with at least one attribute that is suitable for an estimate of the average traveling time through the section of the route, the deviation function is minimized in dependence on the constant factor if the arithmetic mean of the quotient from the estimated values of the average traveling times and the measured values of the traveling times taken respectively for a number of journeys through the section of the route gives one;
However, Aicher teaches [a] computer product comprising a non-transitory computer readable medium having stored thereon program code that, when executed, carries out the acts of (the invention comprises a computer program product having program code means for carrying out the method described above when the computer program product runs on a processing unit. – Aicher ¶25).
Guo discloses a highway traffic information optimization method that calculates and compares the estimated travel times to the measured travel times. Aicher teaches a method and system for determining individual target time of a motor vehicle from a starting point to a target point of a roadway using estimated and measured travel times. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Guo, a highway traffic information optimization method that calculates and compares the estimated travel times to the measured travel times, with a method and system for determining individual target time of a motor vehicle from a starting point to a target point of a roadway using estimated and measured travel times, as taught by Aicher, to produce reliable travel time forecasts with reasonable effort, see Aicher ¶4-6 for details.
However, Time Estimation teaches providing a deviation function such that the deviation function includes a quotient from the estimated value of the average traveling time of the vehicle and the measured value of the traveling time taken for a journey through the section of the route with the vehicle or the other vehicle (Furthermore, a weighted summation of the travel time estimation result from various trajectories was calculated to better represent the segment travel time in one time step, Each estimated travel time Tj,k measured from different trajectories (probes) has different influence on the time step averaged segment travel time Tj,average . The time step averaged segment travel time can be obtained through: - Time Estimation Abstract, 4) Weighting, Section 3 Part D).
if the estimated value of the average traveling time is formed as the multiplication of a constant factor by a function value of a feature vector with at least one attribute that is suitable for an estimate of the average traveling time through the section of the route, the deviation function is minimized in dependence on the constant factor if the arithmetic mean of the quotient from the estimated values of the average traveling times and the measured values of the traveling times taken respectively for a number of journeys through the section of the route gives one (Furthermore, a weighted summation of the travel time estimation result from various trajectories was calculated to better represent the segment travel time in one time step, Each estimated travel time Tj,k measured from different trajectories (probes) has different influence on the time step averaged segment travel time Tj,average . The time step averaged segment travel time can be obtained through: - Time Estimation Abstract, 4) Weighting, Section 3 Part D).

    PNG
    media_image1.png
    2
    248
    media_image1.png
    Greyscale

Guo discloses a highway traffic information optimization method that calculates and compares the estimated travel times to the measured travel times. Time Estimation teaches a method for training a neural network to better estimate travel times.  
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Guo, a highway traffic information optimization method that calculates and compares the estimated travel times to the measured travel times, with a method for training a neural network to better estimate travel times, as taught by Time Estimation, to better represent the segment travel time, see Time Estimation Section 2 for details.
As per claim 9
Guo discloses determining a deviation of an estimated value of an average traveling time of a vehicle for traveling along a section of a route with the vehicle from a measured value of a traveling time taken for traveling along the section of the route with the vehicle or another vehicle, comprising (5)Based on the acquisition point optimization scheme obtained in step 3), calculate the average value of all vehicle instantaneous velocity calculations through the selected collection point section, that is, the time average speed ,Calculate the road segment estimated travel time t*; 6)Accuracy judgment, iteration: comparing the estimated travel time t* of the acquisition point section calculated in step 5) with the measured travel time t, if |1-t*/t|≤5%, the iteration is satisfied if the accuracy requirement is met, Judging accuracy, according to the above calculated calculation of the acquisition point section estimated travel time t* compared with the measured travel time t, if |1-t * /t| ≤ 5%, the accuracy is required to stop iteration; if the accuracy is not met Then continue to join the collection point optimization scheme in the new variance curve (excluding the points that were previously culled) to find the point with the largest variance. – Guo Page 2 Lines 23-25, Page 3 Lines 3-6, and Page 5 Lines 13-16): 
wherein the deviation function is minimized in dependence on the estimated value of the average traveling time if the arithmetic mean of the measured values of the traveling times taken for a number of journeys through the section of the route is entered in the deviation function as the estimated value of the average traveling time (5)Based on the acquisition point optimization scheme obtained in step 3), calculate the average value of all vehicle instantaneous velocity calculations through the selected collection point section, that is, the time average speed ,Calculate the road segment estimated travel time t*; 6)Accuracy judgment, iteration: comparing the estimated travel time t* of the acquisition point section calculated in step 5) with the measured travel time t, if |1-t*/t|≤5%, the iteration is satisfied if the accuracy requirement is met, Judging accuracy, according to the above calculated calculation of the acquisition point section estimated travel time t* compared with the measured travel time t, if |1-t * /t| ≤ 5%, the accuracy is required to stop iteration; if the accuracy is not met Then continue to join the collection point optimization scheme in the new variance curve (excluding the points that were previously culled) to find the point with the largest variance. – Guo Page 2 Lines 23-25, Page 3 Lines 3-6, and Page 5 Lines 13-16), 
which is configured for determining the deviation of the estimated value of the average traveling time for traveling along the section of the route from the measured value of the traveling time taken for traveling along the section of the route on the basis of a function value of the deviation function for the estimated value of the average traveling time of the vehicle (1) for traveling along the section of the route with the vehicle (5)Based on the acquisition point optimization scheme obtained in step 3), calculate the average value of all vehicle instantaneous velocity calculations through the selected collection point section, that is, the time average speed ,Calculate the road segment estimated travel time t*; 6)Accuracy judgment, iteration: comparing the estimated travel time t* of the acquisition point section calculated in step 5) with the measured travel time t, if |1-t*/t|≤5%, the iteration is satisfied if the accuracy requirement is met, Judging accuracy, according to the above calculated calculation of the acquisition point section estimated travel time t* compared with the measured travel time t, if |1-t * /t| ≤ 5%, the accuracy is required to stop iteration; if the accuracy is not met Then continue to join the collection point optimization scheme in the new variance curve (excluding the points that were previously culled) to find the point with the largest variance. – Guo Page 2 Lines 23-25, Page 3 Lines 3-6, and Page 5 Lines 13-16).
However, Aicher teaches [a] system for, a functional unit, an assessment unit (FIG. 8 shows a schematic illustration of a device 800 for determining an expected travel time R 2 on the route 110 illustrated in FIG. 1. The apparatus 800 comprises a determination device 810, an updating unit 820 and a database device 830. Interfaces 840 to 870 are also included. – Aicher Fig 8 + ¶56).
Guo discloses a highway traffic information optimization method that calculates and compares the estimated travel times to the measured travel times. Aicher teaches a method and system for determining individual target time of a motor vehicle from a starting point to a target point of a roadway using estimated and measured travel times. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Guo, a highway traffic information optimization method that calculates and compares the estimated travel times to the measured travel times, with a method and system for determining individual target time of a motor vehicle from a starting point to a target point of a roadway using estimated and measured travel times, as taught by Aicher, to produce reliable travel time forecasts with reasonable effort, see Aicher ¶4-6 for details.
However, Time Estimation teaches which is configured for providing a deviation function such that the deviation function includes a quotient from the estimated value of the average traveling time of the vehicle and the measured value of the traveling time taken for a journey through the section of the route with the vehicle or the other vehicle (Furthermore, a weighted summation of the travel time estimation result from various trajectories was calculated to better represent the segment travel time in one time step, Each estimated travel time Tj,k measured from different trajectories (probes) has different influence on the time step averaged segment travel time Tj,average . The time step averaged segment travel time can be obtained through: - Time Estimation Abstract, 4) Weighting, Section 3 Part D), 
if the estimated value of the average traveling time is formed as the multiplication of a constant factor by a function value of a feature vector with at least one attribute that is suitable for an estimate of the average traveling time through the section of the route, the deviation function is minimized in dependence on the constant factor if the arithmetic mean of the quotient from estimated values of average traveling times and the measured values of the traveling times taken respectively for a number of journeys through the section of the route gives one (Furthermore, a weighted summation of the travel time estimation result from various trajectories was calculated to better represent the segment travel time in one time step, Each estimated travel time Tj,k measured from different trajectories (probes) has different influence on the time step averaged segment travel time Tj,average . The time step averaged segment travel time can be obtained through: - Time Estimation Abstract, 4) Weighting, Section 3 Part D).

    PNG
    media_image1.png
    2
    248
    media_image1.png
    Greyscale

Guo discloses a highway traffic information optimization method that calculates and compares the estimated travel times to the measured travel times. Time Estimation teaches a method for training a neural network to better estimate travel times.  
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Guo, a highway traffic information optimization method that calculates and compares the estimated travel times to the measured travel times, with a method for training a neural network to better estimate travel times, as taught by Time Estimation, to better represent the segment travel time, see Time Estimation Section 2 for details.
As per claim 10
Guo does not specifically disclose wherein the functional unit and the assessment unit are combined in a backend server.
However, Aicher teaches wherein the functional unit and the assessment unit are combined in a backend server (FIG. 8 shows a schematic illustration of a device 800 for determining an expected travel time R 2 on the route 110 illustrated in FIG. 1. The apparatus 800 comprises a determination device 810, an updating unit 820 and a database device 830. Interfaces 840 to 870 are also included. – Aicher Fig 8 + ¶56).
Guo discloses a highway traffic information optimization method that calculates and compares the estimated travel times to the measured travel times. Aicher teaches a method and system for determining individual target time of a motor vehicle from a starting point to a target point of a roadway using estimated and measured travel times. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Guo, a highway traffic information optimization method that calculates and compares the estimated travel times to the measured travel times, with a method and system for determining individual target time of a motor vehicle from a starting point to a target point of a roadway using estimated and measured travel times, as taught by Aicher, to produce reliable travel time forecasts with reasonable effort, see Aicher ¶4-6 for details.
As per claim 11
Guo does not specifically disclose wherein the functional unit and the assessment unit are embodied by an electronic control unit of the vehicle.
However, Aicher teaches wherein the functional unit and the assessment unit are embodied by an electronic control unit of the vehicle (FIG. 8 shows a schematic illustration of a device 800 for determining an expected travel time R 2 on the route 110 illustrated in FIG. 1. The apparatus 800 comprises a determination device 810, an updating unit 820 and a database device 830. Interfaces 840 to 870 are also included. – Aicher Fig 8 + ¶56).
Guo discloses a highway traffic information optimization method that calculates and compares the estimated travel times to the measured travel times. Aicher teaches a method and system for determining individual target time of a motor vehicle from a starting point to a target point of a roadway using estimated and measured travel times. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Guo, a highway traffic information optimization method that calculates and compares the estimated travel times to the measured travel times, with a method and system for determining individual target time of a motor vehicle from a starting point to a target point of a roadway using estimated and measured travel times, as taught by Aicher, to produce reliable travel time forecasts with reasonable effort, see Aicher ¶4-6 for details.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668